 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     HEZEKIAH ESAU BAKER,
 6                                                         Case No. 2:21-cv-01332-GMN-NJK
            Plaintiff,
 7                                                                       ORDER
     v.
 8                                                                    [Docket No. 1]
     CONSTITUENTS SERVICE DIVISION OF
 9   STATE OF NEVADA OFFICE OF THE
     ATTORNEY GENERAL, et al.,
10
            Defendants.
11
12         Pending before the Court is Plaintiff’s application for leave to proceed in forma pauperis,
13 which is incomplete. Docket No. 1. Specifically, Plaintiff fails to fully respond to questions 1, 2,
14 and 3 on the application. Id. at 1. As a result, the Court cannot determine whether Plaintiff
15 qualifies to proceed in forma pauperis.
16         Accordingly, Plaintiff’s application to proceed in forma pauperis is hereby DENIED
17 without prejudice. Docket No. 1. The Court will retain Plaintiff’s complaint, but will not file it
18 until the matter of the filing fee is resolved. Docket No. 1-1. No later than August 16, 2021,
19 Plaintiff must either make the necessary arrangements to pay the filing fee, accompanied by a copy
20 of this order, or file a complete and accurate application to proceed in forma pauperis. The Clerk’s
21 Office is instructed to send Plaintiff a blank application form. Failure to timely comply with this
22 order or submit a complete and accurate application to proceed in forma pauperis will result in a
23 recommendation to the District Judge that this matter be dismissed without prejudice.
24         IT IS SO ORDERED.
25         Dated: July 15, 2021
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
